Appellant herein is a professional who, for thirty years, practiced public accounting as a CPA, apparently without a violation of the law or the ethics of the profession. Appellant was not engaged in security transactions per se, and his conviction was not predicated upon a fraudulent scheme or scam. His offense was soliciting his friends and clients to loan him money to expand his professional practice. The plan failed, and he was obligated beyond his means to repay the loans.
Having been convicted and deserving of probation rather than incarceration, appellant is to be rehabilitated, his good behavior is to be ensured, and the interests of justice are to be served. To prohibit his engagement in his profession for five years as a condition of probation, I believe, is overbroad and constitutes an abuse of the trial court's discretion.
It is very doubtful that appellant at his age and as a convicted felon could find other employment in his profession. It is not probable that any employment as an accountant or any other employment would allow him sufficient income to comply with the additional requirement that he make restitution of $34,400 within five years. It appears that such a restriction is unnecessary to preclude further criminal conduct, unless we acknowledge that the supervision explicit in probation is not possible or expected.
It would seem that to deny appellant the opportunity to do the work for which he has been trained and completed many years of satisfactory service precludes his successful probation and is unnecessary to protect the public. Accordingly, I dissent. *Page 757